DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 January 2022 has been entered.

 Response to Amendment
The amendment filed 4 January 2022 has been entered.  Claims 1, 11, and 14-15 are currently amended.  Claim 16 is newly added.  Claims 7-9 and 12-13 are canceled.  Claims 1-6, 10-11, and 14-16 are currently pending. 
The amendment to the claims has overcome the drawing objections of record. 
The amendment to the claims has overcome the claim objections of record. 
The amendment to the claims has overcome the 35 USC 112(a) rejections of record. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and all dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the overlap region including overlapping of a fold line of the filter plates with an adjacent fold line of the adjacent corresponding filter plates, as required by claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton (U.S. Patent No. 7384331) in view of Glick, Jr. (Published U.S. Patent Application No. 20160069082) and Parker (U.S. Patent No. 6723150).
Regarding claim 1, Coulton (Fig. 1-2A) teaches a ridge vent for ventilating a roof of a building (Title, “Roof ridge vent) via a hole (open slot 22) along a roof ridge towards the atmosphere, the ridge vent having a first ridge vent panel (see Fig. 2), the first ridge vent panel comprising: 
a flange portion for resting on the roof (see portion of material 48a resting on the roof in Fig. 2), the flange portion having an opening for overlapping with the hole (see Fig. 2), the flange portion having a first flange portion positioned to one side of the opening and a second flange portion positioned to another side of the opening (see Fig. 2, left and right sides of material 48a resting on the roof at the longitudinally-extending outer sections 40 and 42), such that the first flange portion and the second flange portion are at an acute angle with respect to one another (see Fig. 2; the intersection of the two flange portions would result in two supplementary angles, wherein one is acute and one is obtuse); 
a support frame portion coupled to the flange portion and having sides extending upwardly from the flange portion and positioned on each side of the opening (see Figs. 1 and 2A, cusps 36 of the ventilation material 28 are extending upwardly from the flange portion of material 48a and are positioned on both sides of the open slot 22), the support frame portion for maintaining a cap portion (cap shingle 20) in a spaced apart relationship with the flange portion (see Fig. 2); 
the cap portion connected to the support frame portion and covering over the opening (see Fig. 2); 
a first corrugated filter plate positioned on the flange portion, extending between the cap portion and the first flange portion (ventilation material 28) and positioned transversely between the opening and an end of the flange portion facing the atmosphere (see Fig. 2), the first corrugated filter plate positioned to said one side of the opening (longitudinally-extending outer section 40); 
a first collar extending upwards from the first flange portion having a first upstanding wall (see Fig. 2A, side wall of air permeable filter material 48a), the first upstanding wall positioned adjacent to the first corrugated filter plate for shielding against atmospheric particles being driven by wind along the shingles and entering the space between the cap portion and the flange portion (see Fig. 2 and 2A, the generally vertical side wall of air permeable filter material 48a provides shielding against atmospheric particles being driven by wind along the shingles and entering the spaced apart relationship between the cap portion and the flange portion, Col. 3 ll. 16-23, “at least a portion of the surface of the ventilation material 28 is attached to and covered by air permeable filter material 48 that permits air to flow outwardly in the manner illustrated by the arrows 24 in FIG. 2 and that prevents rain, snow, blowing foreign objects, insects and the like from entering into the vent 26 through and/or adjacent the side edges, 30 and 32, of the vent 26 in a direction opposite to that shown by arrows 24”), the first upstanding wall positioned in front of the first corrugated filter plate and adjacent to the shingles (see Fig. 2); 
a second corrugated filter plate positioned on the flange portion, extending between the cap portion and the second flange portion (ventilation material 28) and positioned transversely between the opening and an end of the second flange portion facing the atmosphere (see Fig. 2), the second corrugated filter plate positioned to said another side of the opening (longitudinally-extending outer section 42); and 
a second collar extending upwards from the second flange portion having a second upstanding wall (see Fig. 2A, side wall of air permeable filter material 48a), the second upstanding wall positioned adjacent to the second corrugated filter plate for shielding against atmospheric particles being driven by wind along the shingles and entering the space between the cap portion and the second flange portion (see Fig. 2 and 2A, the generally vertical side wall of air permeable filter material 48a provides shielding against atmospheric particles being driven by wind along the shingles and entering the spaced apart relationship between the cap portion and the flange portion, Col. 3 ll. 16-23, “at least a portion of the surface of the ventilation material 28 is attached to and covered by air permeable filter material 48 that permits air to flow outwardly in the manner illustrated by the arrows 24 in FIG. 2 and that prevents rain, snow, blowing foreign objects, insects and the like from entering into the vent 26 through and/or adjacent the side edges, 30 and 32, of the vent 26 in a direction opposite to that shown by arrows 24”), the second upstanding wall positioned in front of the second corrugated filter plate and adjacent to the shingles (see Fig. 2); and 
wherein the corrugated filter plates provide for a passage of air between the atmosphere and the opening (airflow arrows 24), the corrugated filter plates having pores sufficient for facilitating the air passage of air through the corrugated filter plates while blocking passage of atmospheric particles through the corrugated filter plates (Col. 3 lines 16-22, “at least a portion of the surface of the ventilation material 28 is attached to and covered by air permeable filter material 48 that permits air to flow outwardly in the manner illustrated by the arrows 24 in FIG. 2 and that prevents rain, snow, blowing foreign objects, insects and the like from entering into the vent 26”).
Coulton is silent regarding 
a first collar extending upwards from the first flange portion having a first upstanding wall as a first solid structure as well as a first ventilation region adjacent to the first upstanding wall, the first upstanding wall positioned adjacent to the first corrugated filter plate for shielding against atmospheric particles being driven by wind along the shingles and entering the space between the cap portion and the flange portion, the first upstanding wall only extending partway of space in a first height direction between the flange portion and the cap portion, the first upstanding wall positioned in front of the first corrugated filter plate and adjacent to the shingles; and 
a second collar extending upwards from the second flange portion having a second upstanding wall as a second solid structure as well as a second ventilation region adjacent to the second upstanding wall, the second upstanding wall positioned adjacent to the second corrugated filter plate for shielding against atmospheric particles being driven by wind along the shingles and entering the space between the cap portion and the second flange portion, the second upstanding wall only extending partway of space in a second height direction between the flange portion and the cap portion, the second upstanding wall positioned in front of the second corrugated filter plate and adjacent to the shingles.
However, Glick (Fig. 1-8) teaches a ridge vent (roof system 10) for ventilating a roof of a building via a hole along a roof ridge to atmosphere (see Fig. 1), the ridge vent having a first ridge vent panel, the first ridge vent panel comprising:
a flange portion (lower horizontal flange 24) for resting on the roof (roof panels 12), the flange portion having an opening for overlapping with the hole (central opening in Fig. 1), the flange portion having a first flange portion positioned to one side of the opening and a second flange portion positioned to another side of the opening (see Fig. 1, the lower horizontal flange 24 on the left side is the first flange portion and all elements represented as the “first” are understood to be those on the left side and the lower horizontal flange 24 on the right side is the second flange portion and all elements represented as the “second” are understood to be those on the right side), such that the first flange portion and the second flange portion are at an acute angle with respect to one another (see Fig. 1); 
a cap portion (vent cap 15) in a spaced apart relationship with the flange portion (see Fig. 1); 
the cap portion covering over the opening (see Fig. 1); 
a first corrugated filter plate extending between the cap portion and the first flange portion and positioned transversely between the opening and the atmosphere, the first corrugated filter plate positioned to said one side of the opening (filter F); 
a first collar (central member 25) extending upwards from the first flange portion (see Fig. 1 and 6) having a first upstanding wall as a first solid structure (see Annotated Fig. 2, portion bounded by dashed rectangle) as well as a first ventilation region adjacent to the first upstanding wall (ventilation openings 26), the first upstanding wall positioned adjacent to the first corrugated filter plate (see Fig. 1 and 3) for shielding against atmospheric particles being driven by wind along the shingles and entering the space between the cap portion and the flange portion (Para. 53, “bent portion can be bent inwardly or outwardly as desired to provide air ventilation through the central member 25 while restricting entry of rain water”), the first upstanding wall only extending partway of space in a first height direction between the flange portion and the cap portion (see Annotated Fig. 2), the first upstanding wall positioned in front of the first corrugated filter plate (see Fig. 1); and 
a second corrugated filter plate extending between the cap and the second flange portion and positioned transversely between the opening and the atmosphere, the second corrugated filter plate positioned to said another side of the opening (filter F); and 
a second collar (central member 25) extending upwards from the second flange portion (see Fig. 1 and 6) having a second upstanding wall as a second solid structure (see Annotated Fig. 2, portion bounded by dashed rectangle) as well as a second ventilation region adjacent to the second upstanding wall (ventilation openings 26), the second upstanding wall positioned adjacent to the second corrugated filter plate (see Fig. 1 and 3) for shielding against atmospheric particles being driven by wind along the shingles and entering the space between the cap portion and the second flange portion (Para. 53, “bent portion can be bent inwardly or outwardly as desired to provide air ventilation through the central member 25 while restricting entry of rain water”), the second upstanding wall only extending partway of space in a second height direction between the flange portion and the cap portion (see Annotated Fig. 2), the second upstanding wall positioned in front of the second corrugated filter plate (see Fig. 1).
It would have been obvious to one skilled in the art at the time of the invention to include the described first collar and second collar and associated structures by simple substitution of one known element for another to obtain predictable results as taught by Glick into the teachings of Coulton because it does no more than yield predictable results of providing a stronger physical barrier against the entry of water and other particles, thereby improving the structural stability and resilience of the ridge vent as a whole, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
It is not clear if the corrugated filter plates of Coulton meet the special definition of “fold” given in the originally filed specification, as in Para. 36 of the published disclosure it states that “Corrugated (see FIG. 7) can refer to draws or bends into folds (i.e. folded regions 42) or alternate furrows and ridges of the surface of the filter plate 46. A corrugated surface 36 can also refer to a pleated surface 36. A corrugated surface 36 can also refer to a shape into folds of parallel and alternating ridges 35 and grooves 35. The juncture between the folds can be well defined (e.g. a crease line 35) or can be distributed over the surface 36 (e.g. an arcuate change in direction from one fold to the next, such as an arcuate portion of the surface 36 of the corrugated filter material 46). For example, the corrugated filter material 46 (e.g. plate) can be a single walled surface 36 as shown, can be a double walled structure, not shown, (e.g. having a space between adjacent walls having a corrugated surface 36, etc, as positioned on one side of the opening 22)”.  Assuming that the disclosure of Coulton does not meet this definition of “folds”, then Coulton is silent regarding each of the corrugated filter plates having a plurality of fold lines extending in the height directions between the cap portion and the flange portion. 
However, Parker (Fig. 1-3) teaches a corrugated filter plates having a plurality of fold lines extending in a direction (see Fig. 1-3, media 14 is corrugated to form pleats 22 having fold lines along sections 26 and sections 28) between a cap portion (end plate 50) and a flange portion (end plate 52).  
While Parker does not explicitly teach that the fold lines extend in a height direction, the combination of Coulton and Parker would only really allow for two possible orientations of the folds- horizontal or vertical.  
It would have been obvious to one skilled in the art at the time of the invention to include the pleated filter plates by combining prior art elements according to known methods to yield predictable results as taught by Parker into the teachings of Coulton because it does no more than yield predictable results of providing an increased surface area of the filter through which air can flow without increasing the area exposed to the elements between the cap portion and the flange portion, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  Furthermore, it would have been obvious to ensure that the fold lines would extend in the vertical, height direction, as it would be merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  It should further be noted that the Applicant has not disclosed that the particular orientation of the fold lines solves any stated problem or is for any particular purpose.  Moreover, it appears that the filter would perform equally well when positioned so as to have either vertical or horizontal fold lines.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make certain that the fold lines are vertical, because the orientation of the fold lines does not appear to provide unexpected results. 


    PNG
    media_image1.png
    291
    901
    media_image1.png
    Greyscale

Annotated Figure 2

Regarding claim 5, Coulton in view of Glick and Parker teaches the ridge vent of claim 1 further comprising a first filter plate frame (Coulton:  see Fig. 2 shows first and second filter plates; Parker:  plastic frame 12) for holding the first filter plate (Coulton:  see Fig. 2 shows first and second filter plates; Parker:  air permeable filter media 14) and a second filter plate frame (Coulton:  see Fig. 2 shows first and second filter plates; Parker:  plastic frame 12) for holding the second filter plate (Coulton:  see Fig. 2 shows first and second filter plates; Parker:  air permeable filter media 14), the first and second filter plate frames for positioning in contact between opposing surfaces of the cap portion and the flange portion (Coulton:  see position of ventilation material 28 between the material 48a and the cap shingle 20).

Regarding claim 6, Coulton in view of Glick and Parker teaches the ridge vent of claim 5, wherein the first filter plate frame and the second filter plate frame are dimensioned to fit inside of an existing ridge vent as replacement inserts (Coulton:  see Fig. 2, the ventilation material 28 is dimensioned to fit inside an existing ridge vent; Parker:  Col. 1 lines 19-26, “One type of filter, known as a filter core, comprises an outer frame containing an air permeable material or filter media. The core then is removably inserted in a filter casing that holds the filter core in the main air passage of the HVAC equipment or associated ductwork. Restricted porosity of the filter media allows the filter to catch air contaminants as air passes through the filter. As the filter becomes dirty, the filter core and/or filter media is periodically cleaned or replaced”).

Regarding claim 14, Coulton in view of Glick and Parker teaches the ridge vent of claim 1, wherein the first ventilation region are slots (Glick:  see Fig. 6, ventilation openings 26 are shown to be slots) in the first collar, the slots provided as a plurality of elongated openings extending in the first height direction between the cap portion and the flange portion (Glick:  see Fig. 6, the ventilation openings 26 extend in at least the first height direction).

Regarding claim 15, Coulton in view of Glick and Parker teaches the ridge vent of claim 1, wherein the second ventilation region are slots (Glick:  see Fig. 6, ventilation openings 26 are shown to be slots) in the second collar the slots provided as a plurality of elongated openings extending in the second height direction between the cap portion and the flange portion (Glick:  see Fig. 6, the ventilation openings 26 extend in at least the second height direction).

Claims 2-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton (U.S. Patent No. 7384331) in view of Glick, Jr. (Published U.S. Patent Application No. 20160069082) and Parker (U.S. Patent No. 6723150) as applied to claim 1 above, and further in view of Headrick (Published U.S. Patent Application No. 20010019941).
Regarding claim 2, Coulton in view of Glick teaches the ridge vent of claim 1. 
Coulton (Fig. 1-2A) teaches a ridge vent panel (see Fig. 2) comprising: 
a further second flange portion for resting on the roof (see portion of material 48a resting on the roof in Fig. 2), the further second flange portion having the opening for overlapping with the hole (see Fig. 2), the further second flange portion having a corresponding first flange portion positioned to one side of the opening and a corresponding second flange portion positioned to another side of the opening (see Fig. 2, left and right sides of material 48a resting on the roof at the longitudinally-extending outer sections 40 and 42), such that the corresponding first flange portion and the corresponding second flange portion are at an acute angle with respect to one another (see Fig. 2; the intersection of the two corresponding flange portions would result in two supplementary angles, wherein one is acute and one is obtuse); 
a further second frame portion coupled to the further second flange portion and having further sides extending upwardly from the further second flange portion about the opening (see Figs. 1 and 2A, cusps 36 of the ventilation material 28 are extending upwardly from the flange portion of material 48a), the further second frame portion for maintaining a second cap portion (cap shingle 20) in a spaced apart relationship with the further second flange portion (see Fig. 2); 
the second cap portion connected to the further second frame portion and covering over the opening (see Fig. 2); 
a corresponding first corrugated filter plate extending between the second cap portion and the second flange portion (ventilation material 28) and positioned transversely between the opening and the atmosphere (see Fig. 2), the corresponding first corrugated filter plate positioned to said one side of the opening (longitudinally-extending outer section 40); and 
a corresponding second corrugated filter plate extending between the second cap and the further second flange portion (ventilation material 28) and positioned transversely between the opening and the atmosphere (see Fig. 2), the corresponding second corrugated filter plate positioned to said another side of the opening (longitudinally-extending outer section 42); 
wherein the corresponding corrugated filter plates provide for the passage of the air between the atmosphere and the opening (airflow arrows 24), the corresponding corrugated filter plates having further pores sufficient for facilitating the passage of the air through the corresponding corrugated filter plates while blocking passage of the atmospheric particles through the corresponding corrugated filter plates (Col. 3 lines 16-22, “at least a portion of the surface of the ventilation material 28 is attached to and covered by air permeable filter material 48 that permits air to flow outwardly in the manner illustrated by the arrows 24 in FIG. 2 and that prevents rain, snow, blowing foreign objects, insects and the like from entering into the vent 26”).
Coulton is silent regarding a second ridge vent panel for positioning adjacent to the first ridge vent panel along the hole. 
However, Headrick (Fig. 1-8) teaches a ridge vent assembly (Title, “Ridge ventilation system”) comprising a first ridge vent panel (see Fig. 4) and a second ridge vent panel (see Fig. 5) for positioning adjacent to the first ridge vent panel along the hole (see Fig. 6, Abstract, “A ridge ventilation system includes a plurality of ridge vent sections joined together in end-to-end relationship covering the open ridge of a roof”). 
It would have been obvious to one with ordinary skill in the art at the time of invention to provide an identical secondary panel adjacent to the first panel of Coulton, as taught by Headrick, to provide a means to ensure that the vent assembly is long enough to cover the entire ridge vent hole, in the case where a single first panel is not of sufficient length. 

Regarding claim 3, Coulton in view of Glick teaches the ridge vent of claim 1. 
Coulton in view of Glick is silent regarding a connector portion of the first ridge vent panel positioned on the flange portion and the cap portion for connecting with corresponding connector portion of an adjacent second ridge vent panel, wherein the connector portions when joined are configured for inhibiting passage of atmospheric particles between the adjacent first and second ridge vent panels.
However, Headrick (Fig. 1-8) teaches a ridge vent (Title, “Ridge ventilation system”) further comprising a connector portion of the first ridge vent panel positioned on the flange portion and the cap portion (upwardly facing wedge-shaped latches 31 and slots 28) for connecting with corresponding connector portion (downwardly facing wedge-shaped latches 32 and tabs 29, respectively) of an adjacent second ridge vent panel (Paragraph 28, “Attachment means are formed on the ends of the vent section 12 for attaching vent sections together in end-to-end relationship to form a ridge vent system sufficiently long to span the open ridge of a roof”), wherein the connector portions when joined are configured for inhibiting passage of atmospheric particles between the adjacent first and second ridge vent panels (end wall 26).
It would have been obvious to one with ordinary skill in the art at the time of invention to provide an identical secondary panel adjacent to the first panel of Coulton, as taught by Headrick, to provide a means to ensure that the vent assembly is long enough to cover the entire ridge vent hole, in the case where a single first panel is not of sufficient length. 

Regarding claim 4, Coulton in view of Glick teaches the ridge vent of claim 1. 
Coulton in view of Glick is silent regarding a filter plate connector between the first filter plate and a corresponding first filter plate of a second ridge vent panel when situated adjacent to the first ridge vent panel, the filter plate connector for inhibiting passage of atmospheric particles between the adjacent first filter plate and the corresponding first filter plate.
However, Headrick (Fig. 1-8) teaches a ridge vent (Title, “Ridge ventilation system”) further comprising a filter plate connector between the first filter plate (ventilation grid 18) and a corresponding first filter plate (ventilation grid 18) of a second ridge vent panel when situated adjacent to the first ridge vent panel (Paragraph 29, “Upwardly facing wedge-shaped latches 31 (FIG. 2) are formed on the one end 14 of the vent section and oppositely or downwardly facing wedge-shaped latches 32 (FIG. 3) are formed on the other end 13 of the vent section”), the filter plate connector for inhibiting passage of atmospheric particles between the adjacent first filter plate and the corresponding first filter plate (see Fig. 1, downwardly extending end wall 26).
It would have been obvious to one with ordinary skill in the art at the time of invention to provide an identical secondary panel adjacent to the first panel of Coulton, as taught by Headrick, to provide a means to ensure that the vent assembly is long enough to cover the entire ridge vent hole, in the case where a single first panel is not of sufficient length. 

Regarding claim 10, Coulton in view of Glick teaches the ridge vent of claim 1. 
Coulton in view of Glick is silent regarding a block portion positioned at either longitudinal end of the first ridge vent panel for facilitating sealing of the filter plates of the first ridge vent panel with the corresponding filter plates of an adjacent second ridge vent panel.
However, Headrick (Fig. 1-8) teaches a ridge vent (Title, “Ridge ventilation system”) further comprising a block portion positioned at either longitudinal end of the first ridge vent panel (end wall 26) for facilitating sealing of the filter plates (ventilation grid 18) of the first ridge vent panel with the corresponding filter plates (ventilation grid 18) of an adjacent second ridge vent panel (see Fig. 6).
It would have been obvious to one with ordinary skill in the art at the time of invention to provide an identical secondary panel adjacent to the first panel of Coulton, as taught by Headrick, to provide a means to ensure that the vent assembly is long enough to cover the entire ridge vent hole, in the case where a single first panel is not of sufficient length.  It would have been obvious, in such a case, to ensure that each panel is sufficiently sealed from the adjacent panel, to prevent entrainment of air from one section to another. 

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton (U.S. Patent No. 7384331) in view of Glick, Jr. (Published U.S. Patent Application No. 20160069082) and Parker (U.S. Patent No. 6723150) as applied to claim 1 above, and further in view of Wright et al. (U.S. Patent No. 3216578).
Regarding claim 11, Coulton in view of Glick and Parker teaches the ridge vent of claim 1. 
Coulton in view of Glick and Parker are silent regarding overlap portions of the filter plates for facilitating sealing of the filter plates of the first ridge vent panel with the corresponding filter plates of an adjacent second ridge vent panel, wherein the overlap portions are provided as overlapping folds in an overlap region in order to block the passage of the atmospheric particles between the filter plates and the adjacent corresponding filter plates.
However, Wright (Fig. 1-7) teaches a pleated filter (pleated filter element 1, 1a) further comprising overlap portions of the filter plates for facilitating sealing of the filter plates [with corresponding filter plates] (Col. 5 ll. 12-14, “joint between the adjacent ends of the now annular pleated filter element ln being shown at 7 in FIG. 7”), wherein the overlap portions are provided as overlapping folds in an overlap region (see Fig. 7, joint 7 is formed by overlapping flat panel-like filter faces 5) in order to block the passage of the atmospheric particles between the filter plates and the adjacent corresponding filter plates (the purpose of the joint 7 is to ensure that the pleated filter element 1, 1a is continuous about the air intake and provides a filter to the entirety of the air intake).
It would have been obvious to one skilled in the art at the time of the invention to include an overlapping portion to the pleated filter by combining prior art elements according to known methods to yield predictable results as taught by Wright into the teachings of Coulton in view of Glick and Parker because it does no more than yield predictable results of providing a means to ensure that the filter element is continuous over the entirety of the air intake, thereby ensuring that the airflow into the vent is properly filtered, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 16, Coulton in view of Glick, Parker, and Wright teaches the ridge vent of claim 11. 
Wright discloses a filter plate with an overlap region.  Wright is silent as to the overlap region including overlapping of a fold line of the filter plates with an adjacent fold line of the adjacent corresponding filter plates.  Applicant has not disclosed that having the fold lines overlap each other solves any stated problem or is for any particular purpose.  Moreover, it appears that the overlapping area of the filter plates as shown in Wright would perform equally well with or without an additional overlapping area.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make a greater area of the filter plates overlap so as to ensure that multiple fold lines overlap, because the additional overlapping area does not appear to provide unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762